PER CURIAM.
Garfield William Holley, a Virginia inmate, appeals the district court’s orders denying relief on his 42 U.S.C.A. § 1983 (West Supp.2001) complaints under 28 U.S.C.A. § 1915A (West Supp.2001). We have reviewed the records and find that the district court committed no reversible error. Further, Holley is estopped from raising the charge in his complaint regarding an alleged unlawful interrogation of another inmate because this claim has already been decided on the merits in previous litigation. Holley v. Baker, No. 00-6698, 2000 WL 1448594 (4th Cir. Sept. 28, 2000) (unpublished), cert. denied, — U.S. -, 121 S.Ct. 2561, 150 L.Ed.2d 726 (2001). Accordingly, we dismiss the appeals on the reasoning of the district court. See Holley v. Farmer, Nos. CA-01-672-7; CA-01-610-1 (W.D.Va. Sept. 4, 2001; filed *88Oct. 12, 2001, entered Oct. 13, 2001). We dispense with oral argument because the facts and legal contentions are adequately-presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.